Exhibit 10-k-3

 

AMENDMENT NO. 3 TO LOAN AGREEMENT

THIS AMENDMENT NO. 3 TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of November 6, 2006, with respect to that certain Loan Agreement dated
as of September 19, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among ARVINMERITOR
RECEIVABLES CORPORATION, a Delaware corporation, as “Borrower,” ARVINMERITOR,
INC., an Indiana corporation in its capacity as the initial “Collection Agent,”
THREE PILLARS FUNDING LLC, a Delaware limited liability company, and SUNTRUST
BANK, a Georgia banking corporation, as “Lenders”, and SUNTRUST CAPITAL MARKETS,
INC., a Tennessee corporation, as “Three Pillars Agent” and as “Administrative
Agent”. Capitalized terms used and not otherwise defined herein are used with
the meanings attributed thereto in the Loan Agreement.

BACKGROUND

 

The parties wish to amend the Loan Agreement on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

1. Amendments.

(a)          From and after the date, if any, when the Administrative Agent
notifies the Borrower and the Collection Agent in writing that it is reasonably
satisfied with the accuracy of a Monthly Report prepared after September 18,
2006, Exhibit F to the Loan Agreement shall be amended and restated in its
entirety to read as set forth in Exhibit 1 hereto, without the necessity of any
further action on the part of any party to the Loan Agreement.

(b)          Effective on November 6, 2006, the definition of “Receivable” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:

“Receivable” means all indebtedness and other obligations owed to an Originator
at the times it arises, and before giving effect to any transfer or conveyance
under the Receivables Sale Agreement (including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible) arising from the sale of goods or the
provision of services by such Originator and further includes, without
limitation, the applicable Obligor’s obligation to pay any Finance Charges,
freight charges and other obligations of such Obligor with respect thereto;
provided, however, in no event shall (i) indebtedness or obligations of Tower
Automotive, Inc. or any of its subsidiaries to any Originator existing as of the
Closing Date, (ii) indebtedness and obligations of General Motors Corporation or
Ford Motor Corporation or any of their respective subsidiaries existing as of
any date, or (iii) any indebtedness or obligations owed at any time to
ArvinMeritor OE, LLC arising from the sale of goods or the rendition of services
at or from the facility located at 181 Bennett

 

--------------------------------------------------------------------------------



Drive, Pulaski, Tennessee, constitute “Receivables.” Indebtedness and other
rights and obligations arising from any one transaction, including, without
limitation, indebtedness and other rights and obligations represented by an
individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless or whether the Obligor or applicable Originator treats such
indebtedness, rights or obligations as a separate payment obligation.

2. Consent; Financing Statements. In furtherance of the foregoing:

(a) each of the Agents and the Lenders hereby consents to the execution,
delivery, and performance by the Borrower and the Originators of an amendment to
the Receivables Sale Agreement in form and substance as Exhibit 2 attached
hereto,

(b) the Administrative Agent is hereby authorized to amend all financing
statements filed in connection with the Receivables Sale Agreement naming the
Originators, as debtors/sellers, and the Borrower, as secured party/purchaser,
to exclude from the collateral described therein all Designated Receivables as
defined in the Receivables Sale Agreement, as amended, and

(c) the Administrative Agent is hereby authorized to amend all financing
statements naming the Borrower as debtor filed in connection with the
Transaction Documents to release from the collateral covered thereby all
indebtedness and obligations that are excluded from the definition of
“Receivables” in the Loan Agreement pursuant to the proviso in the first
sentence of that definition, as amended hereby.

3. Representations. In order to induce the Agents and the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants to the Agents and
the Lenders that no Significant Event or Unmatured Significant Event exists and
is continuing as of the date hereof.

4. Effectiveness. This Amendment shall become effective and shall inure to the
benefit of the Borrower, the Collection Agent, the Lenders, the Agents and their
respective successors and assigns when the Administrative Agent shall have
received one or more counterparts of (i) this Amendment, duly executed and
delivered by each of the parties hereto, and (ii) the amendment to the
Receivables Sale Agreement in the form of Exhibit 2 hereto, duly executed and
delivered by the Borrower and the Originators.

5. Ratification. Except as expressly amended above, the Loan Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK

 

--------------------------------------------------------------------------------



(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW)).

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

[signature pages begin on next page]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

ARVINMERITOR RECEIVABLES CORPORATION, AS BORROWER

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

Title:

Vice President and Treasurer

 

ARVINMERITOR, INC., AS INITIAL COLLECTION AGENT

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------



THREE PILLARS FUNDING LLC, AS A CONDUIT LENDER

 

By: /s/ Doris J. Hearn

Name: Doris J. Hearn

Title:

Vice President

 

 

SUNTRUST BANK, AS A COMMITTED LENDER

 

 

By: /s/ William C. Humphries

Name: William C. Humphries

Title:

Managing Director

 

 

 

SUNTRUST CAPITAL MARKETS, INC., AS THREE PILLARS AGENT AND AS ADMINISTRATIVE
AGENT

 

By: /s/ Michael G. Maza

Name: Michael G. Maza

Title:

Managing Director

 

 

 